Citation Nr: 1720996	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-34 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye condition.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for stroke.

5.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicide agents.

6.  Entitlement to service connection for a heart condition, claimed as coronary artery disease, to include as due to exposure to herbicide agents.

7.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents, and to include as secondary to diabetes mellitus, type II.

8.  Entitlement to service connection for an eye disability, to include as secondary to diabetes mellitus, type II.

9.  Entitlement to service connection for stroke, to include as secondary to hypertension and/or a heart condition.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

11.  Entitlement to an effective date prior to August 13, 2010 for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to October 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his May 2008 claim, the Veteran stated he is seeking entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran's VA treatment records include diagnoses of PTSD and depression.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder.

These matters were remanded by the Board in August 2016.

In January 2017, the Veteran and his wife testified before the undersigned Veterans Law Judge.  A hearing transcript is associated with the evidentiary record.

Since the issuance of the November 2015 statement of the case, the Veteran submitted written statements, multiple lay statements, and copies of ship logs.  The Veteran also submitted a written statement in which he waived consideration of this evidence by the Agency of Original Jurisdiction (AOJ).

The issues of entitlement to service connection for a heart condition, hypertension, an eye disability, stroke, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  A June 2009 rating decision reopened but denied a claim of entitlement to service connection for type II diabetes mellitus based on the determinations that the evidence of record did not indicate the Veteran served within the land border or inland waterways of the Republic of Vietnam during the Vietnam Era, was otherwise exposed to herbicide agents during service, or that he was treated for diabetes during service.  

2.  The June 2009 rating decision denied entitlement to service connection for hypertension, an eye condition, and stroke based on the determinations that entitlement to service connection for diabetes had not been established so service connected for these conditions on a secondary basis could not be established, and the evidence of record did not indicate treatment for these conditions during service.

3.  In August 2010, VA received a VA Form 9 which indicated the Veteran's disagreement with the denials of service connection for diabetes, hypertension, heart disease, eye condition, and residuals of a stroke, more than one year after the issuance of the June 2009 rating decision.  

4.  No new and material evidence was received by VA within one year of the issuance of the June 2009 rating decision.

5.  The additional evidence presented since the RO decision in June 2009 relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for type II diabetes mellitus, hypertension, an eye condition, and stroke.

6.  The probative evidence of record indicates the Veteran had active service in the Republic of Vietnam during the Vietnam Era.

7.  It is presumed that the Veteran's current diabetes mellitus, type II, is related to his military service, to include exposure to herbicide agents.

8.  On January 17, 2017, prior to the promulgation of a decision in the appeal, VA received a written request from the Veteran to withdraw the issue of entitlement to an effective date prior to August 13, 2010 for the grant of service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The June 2009 rating decision, which denied the Veteran's claims of entitlement to service connection for type II diabetes mellitus, hypertension, an eye condition, and stroke, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2.  The additional evidence received since the June 2009 rating decision is new and material, and the claims of entitlement to service connection for diabetes mellitus, type II, hypertension, an eye condition, and stroke are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Service connection for diabetes mellitus, type II, as related to exposure to herbicide agents is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for withdrawal of the claim of entitlement to an effective date prior to August 13, 2010 for the grant of service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claims of Service Connection

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A June 2009 rating decision reopened but denied a claim of entitlement to service connection for type II diabetes mellitus based on the determinations that the evidence of record did not indicate the Veteran served within the land border or inland waterways of the Republic of Vietnam during the Vietnam Era, was otherwise exposed to herbicide agents during service, or that he was treated for diabetes during service.  The June 2009 rating decision also denied entitlement to service connection for hypertension, an eye condition, and stroke based on the determinations that entitlement to service connection for diabetes had not been established so service connected for these conditions on a secondary basis could not be established, and the evidence of record did not indicate treatment for these conditions during service.

In August 2010, VA received a VA Form 9 which indicated the Veteran's disagreement with the denials of service connection for diabetes, hypertension, heart disease, eye condition, and stroke.  However, the August 2010 VA Form 9 was not received within one year of the issuance of the June 2009 rating decision, and therefore did not constitute a timely notice of disagreement with that decision.  See 38 C.F.R. §§ 20.202, 20.302; see also August 2011 notification letter.  Further, no new and material evidence was received by VA within one year of the issuance of the June 2009 rating decision.  As such, the June 2009 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final June 2009 RO decision, the Veteran submitted a November 2015 statement and testified before the Board in January 2017 that during service he was assigned to a detail which took a landing craft from his ship anchored in Da Nang Harbor to the shore of the Republic of Vietnam where they went ashore to get supplies including ammunition.  Further, per the decision below, the Board finds the criteria for entitlement to service connection for diabetes mellitus, type II, have been met. 

This evidence is new and material evidence because it was not of record at the time of the final RO decision in June 2009, and indicates the Veteran may have been on the landmass of the Republic of Vietnam during the Vietnam Era which would have exposed him to herbicide agents.  Further, it indicates the Veteran's hypertension, eye condition, and stroke may be related to a now service-connected disability.  Therefore, this new evidence relates to unestablished facts necessary to substantiate the claims.  

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims of entitlement to service connection for type II diabetes mellitus, hypertension, and eye condition, and stroke, as it raises a reasonable possibility that the Veteran's current disabilities may have been incurred during or related to the Veteran's active duty service, and/or caused or aggravated by a service-connected disability.  To this extent only, the benefits sought on appeal are granted.

The merits of the claim of entitlement to service connection for type II diabetes mellitus will be discussed below.  Entitlement to service connection for hypertension, an eye disability, and stroke will be discussed in the Remand section.

Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have a disease listed in 38 C.F.R. § 3.309(e), and who served on active duty in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a)(6)(iii).  Type II diabetes mellitus is such a disease.

VA has validly interpreted the "service in the Republic of Vietnam" language of the statute and regulation as requiring that a veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam Era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met, as a current diagnosis of type II diabetes mellitus is of record.  See, e.g., May 2014 Dr. C.M. treatment note; September 2003 VA examination report.   

The Veteran has repeatedly and consistently asserted that during active duty service his ship, the U.S.S. Stribling, was stationed in Da Nang Harbor and he was exposed to herbicide agents when he was ordered to go on shore to obtain supplies, including ammunition.  See January 2017 videoconference hearing testimony; November 2015 Veteran statement; September 2010 Veteran statement; June 2003 Agent Orange Registry examination.  

VA was unable to confirm the Veteran's service on the landmass or in the inland waters of the Republic of Vietnam through the Veteran's available service records.  However, the Veteran's service personnel records confirm he served on the U.S.S. Stribling in the contiguous waters of Vietnam from March 1969 to August 1969, and copies of deck logs from the U.S.S. Stribling confirm it was stationed in Da Nang Harbor during this time.  Further, copies of combat logs from the U.S.S. Stribling, the history of the ship, and a commendation for the U.S.S. Stribling all confirm the ship participated in combat support operations, providing naval gunfire from Da Nang Harbor in support of ground forces in the Republic of Vietnam.  

Accordingly, the Board finds the Veteran's reports of being ordered to go on shore in the Republic of Vietnam to obtain supplies and ammunition for the U.S.S. Stribling while it was stationed in Da Nang Harbor credible.  The Board therefore affords the Veteran the benefit of the doubt, and finds that he served in the Republic of Vietnam during the Vietnam Era.  Accordingly, the Board finds the Veteran is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a).  Therefore, the second Shedden element is also met.

Finally, the third element of Shedden is also met.  As the Veteran is presumed to have been exposed to an herbicide agent, and because type II diabetes mellitus is a disease listed in 38 C.F.R. § 3.309(e) as a disease associated with exposure to herbicide agents, service connection is presumed for the Veteran's current type II diabetes mellitus.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that a grant of service connection is warranted for type II diabetes mellitus as due to exposure to herbicide agents.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal as to the issue of entitlement to an effective date prior to August 13, 2010 for the grant of service connection for tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to an effective date prior to August 13, 2010 for the grant of service connection for tinnitus, and it is dismissed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for type II diabetes mellitus is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for an eye condition is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for stroke is reopened.

Entitlement to service connection for type II diabetes mellitus is granted.

The appeal as to the issue of entitlement to an effective date prior to August 13, 2010 for the grant of service connection for tinnitus is dismissed.


REMAND

The Veteran contends he has a current heart condition, coronary artery disease (CAD), which is related to his exposure to herbicide agents during his active duty service.  Ischemic heart disease, which includes CAD, is a disease listed in 38 C.F.R. § 3.309(e) as a disease associated with exposure to herbicide agents.  However, the Board finds the evidence of record is unclear as to whether the Veteran has a current diagnosis of ischemic heart disease.  In an April 2012 Ischemic Heart Disease Disability Benefits Questionnaire (DBQ), Dr. S.B., the Veteran's treating VA primary care provider, indicated the Veteran does not have ischemic heart disease.  In an April 2012 Ischemic Heart Disease DBQ, Dr. W.N., the Veteran's treating cardiologist, stated he was unable to determine if the Veteran has ischemic heart disease.  However, as of February 2013, Dr. W.N.'s treatment records begin to include CAD on the Active Problem List.  See also May 2014 Dr. C.M. treatment note.  In a January 2014 treatment note Dr. W.N. notes the Veteran underwent a cardiac catheterization in March 2013 at a hospital in Arizona, but it is unclear if this testing confirmed CAD.  The Veteran's treatment records do confirm current diagnoses of atrial flutter and atrial fibrillation.  On remand, the AOJ should undertake appropriate development to obtain any updated relevant treatment records, and then obtain a medical opinion to determine whether the Veteran has a current diagnosis of ischemic heart disease, and whether any current heart condition is related to his active duty service.

The Veteran contends that his current hypertension may be related to his exposure to herbicide agents, or that it is caused or aggravated by his service-connected type II diabetes mellitus.  See October 2006 claim; June 2003 Agent Orange Registry examination report.  The Veteran also contends that his stroke was caused or aggravated by his hypertension and/or his coronary artery disease.  See March 2016 representative 646 statement; October 2006 claim.  On remand, the AOJ should obtain a medical opinion to determine the nature and etiology of the Veteran's hypertension and stroke, to include whether they may be related to his presumed exposure to herbicide agents or a service-connected disability. 

The Veteran contends he has a current eye disability, to include cataracts, which is secondary to his diabetes mellitus.  See January 2017 videoconference hearing testimony; October 2006 claim.  The Veteran also contends his current eye disability is related to surgery on his eye which was performed during active duty service.  See January 2017 videoconference hearing testimony.  The Veteran's service treatment records indicate he reported a two-to-three year history of alternating exotropia, and underwent surgery on his left eye.  See April 1970 service treatment record (four weeks post-op); November 1969 service treatment record (ophthalmology consultation).  The evidence of record indicates the Veteran currently receives treatment from a private practitioner.  See, e.g., August 2014 VA physician note (Veteran was seen at American Vision Center by Dr. J.E.T.).  On remand, the AOJ should undertake appropriate development to obtain all outstanding relevant treatment records.  The AOJ should then afford the Veteran a VA examination to determine the nature and etiology of any current eye disability.

Finally, the Veteran contends his current acquired psychiatric disorder is related to his active duty service in the Republic of Vietnam.  The Veteran has reported that during his ship's combat action off the coast of Vietnam he was able to see bodies "flying" as they fired onto shore.  The Veteran also reports that while his ship was refueling in Da Nang Harbor it struck a barge that had no lights on and which the Veteran thought was an enemy ship, causing a hole in the U.S.S. Stribling.  See, e.g., January 2017 videoconference hearing testimony; October 2015 VA psychiatry note; July 2014 Veteran statement; June 2014 VA PTSD examination report.  As discussed above, the evidence of record confirms the U.S.S. Stribling participated in combat support operations in Da Nang Harbor which included naval gunfire toward shore in support of ground forces.  Combat logs indicate these actions resulted in enemy casualties.  Further, the Veteran has submitted multiple lay statements from others who served on the U.S.S. Stribling regarding the ship's collision with a darkened tugboat and barge, as well as a copy of a March 1969 letter from a shipmate home to his wife regarding the collision.  

Upon an October 2015 VA psychiatry visit, a VA psychiatrist noted the Veteran's reports regarding his in-service stressors.  The psychiatrist diagnosed depression and PTSD, noting the Veteran has multiple symptoms of PTSD, but stated the trauma in question would need to be further evaluated in the Compensation and Pension process.  Upon a June 2014 initial PTSD examination, the VA examiner stated the Veteran's report of the ship's collision with a barge would not meet Criterion A for a diagnosis of PTSD because it was an accident at sea.  However, it does not appear that the VA examiner considered the Veteran's report he believed it was an enemy ship.  Lay statements from shipmates also indicate they were unsure whether the other ship was "friendly" as it would not respond and was dark.  See, e.g., January 2017 D.K. statement; October 2015 T.J.H. statement.  Copies of deck logs from the U.S.S. Stribling indicate that while in Da Nang Harbor, the ship would take preventative measures against infiltration by the enemy.  See, e.g., April 1969 deck log entry.  Further, the June 2014 VA examiner did not opine as to the etiology of the Veteran's depression.  On remand, the AOJ should obtain an addendum opinion from the June 2014 VA examiner to address the nature and etiology of the Veteran's current acquired psychiatric disorder, to include consideration of the full details of the Veteran's reported in-service stressors.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment related to his heart condition, hypertension, stroke, eye disability, and acquired psychiatric disorder.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims, to include any updated treatment records from Dr. W.N. and/or HeartCare Midwest; any updated records from Dr. M.C.; and all treatment records from American Vision Center and/or Dr. J.E.T.  When contacting the Veteran to obtain any necessary releases, the AOJ should provide the full name of Dr. W.N. as identified in the April 2012 Ischemic Heart Disease DBQ, the full name of Dr. M.C. as identified in the May 2014 treatment record, and Dr. J.E.T. as identified in the August 2014 VA physician note to aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding VA treatment records, to include any updated VA treatment records from October 2015 to the present.  All obtained records should be associated with the evidentiary record.

3. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, obtain a medical opinion from an appropriate examiner to determine the nature and etiology of the Veteran's heart condition, hypertension, and stroke.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The medical opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Please identify with specificity all heart conditions which are currently manifested, or which have been manifested at any time since August 2010. 

The examiner is asked to clarify whether the Veteran has a current diagnosis of ischemic heart disease.

b) For all heart diagnoses other than ischemic heart disease, is it at least as likely as not (i.e. probability of 50 percent or greater) the Veteran's current heart condition was either incurred in, or is otherwise related to, the Veteran's active duty service, to include exposure to herbicide agents?

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension was either incurred in, or is otherwise related to, the Veteran's active duty service, to include exposure to herbicide agents?

d) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension was caused by his service-connected type II diabetes mellitus?

e) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension is aggravated by his service-connected type II diabetes mellitus?

Aggravation indicates a worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

f) Please identify with specificity any stroke and/or residuals of a stroke which are currently manifested, or which have been manifested at any time since August 2010. 

The examiner is asked to address the Veteran's treatment for a transient ischemic attack in June 2012, and evidence of small vessel ischemic change upon a March 2013 head CT.

g) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's stroke and/or stroke residuals either incurred in, or are otherwise related to, the Veteran's active duty service, to include exposure to herbicide agents?

h) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's stroke and/or stroke residuals were caused by his hypertension and/or heart condition?

i) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's stroke and/or stroke residuals are aggravated by his hypertension and/or heart condition?

Aggravation indicates a worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his eye disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all eye disabilities which are currently manifested, or which have been manifested at any time since August 2010.

The examiner should specifically address the Veteran's reports that he has been treated for cataracts, and the Veteran's in-service treatment for exotropia.

b) Indicate which, if any, of these conditions constitute a congenital disease, a congenital defect, or an acquired disease or injury.

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.

c) If the examiner determines that any eye disability is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect.

d) If the examiner determines that the Veteran's eye disability is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service.

e) For any other eye disability that is not congenital in nature and/or did not preexist service, opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that it originated during active duty or is in any other way causally related to his active duty service.

The examiner should address the Veteran's surgical treatment on his left eye during his active duty service.

f) For any other eye disability that is not congenital in nature and/or did not preexist service, opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disability was caused or aggravated by the Veteran's service-connected type II diabetes mellitus.

Aggravation indicates a worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth. 

5. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the June 2014 VA mental health examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current acquired psychiatric disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since May 2008.

The examiner should address the diagnoses of depression and PTSD of record.

b) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor upon which the diagnosis is predicated.

The examiner should specifically address the Veteran's report, as supported by lay statements of shipmates, that he believed the U.S.S. Stribling had struck an enemy ship during the nighttime collision in Da Nang Harbor.  The examiner should consider deck logs for the ship indicate preventative actions against infiltrators were taken while in Da Nang Harbor. 

The examiner should also specifically consider the evidence of record indicating the U.S.S. Stribling participated in combat support operations in Da Nang Harbor which included naval gunfire toward shore in support of ground forces and which resulted in enemy casualties.

c) If a diagnosis of PTSD is warranted, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such diagnosis is related to a fear of hostile military or terrorist activity.

d) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since May 2008, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The complete rationale for all opinions should be set forth.

6. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


